Citation Nr: 1313065	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1972 to October 1974.  He thereafter served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) for a number of years in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection for mitral valve prolapsed (MVP) and for lumbar strain was denied therein.  The Veteran appealed each of these determinations.  

In September 2012, the Veteran testified on this matter at a hearing conducted before the undersigned Veterans Law Judge at the RO.  Contemporaneously, he submitted pertinent evidence which had not been considered as of the last adjudication in December 2009.  Additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for initial review unless either the right to such review is waived or the benefit to which the evidence relates may be fully allowed.  38 C.F.R. § 20.1304(c) (2012).  Here, the Veteran submitted a waiver statement.  Therefore, the Board may review the additional pertinent evidence in the first instance. 

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, based on review of the Veteran's claims file as well as his Virtual VA "eFolder."  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay of a remand, adjudication of this matter cannot be undertaken as of yet.  More development is needed.  Such development is necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

I.  Records

Reasonable efforts must be made by VA to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  When the existence of non-Federal (private) records is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2012).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1) (2012).  The claimant shall be notified if requested records, whether Federal or non-Federal, cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

The dates of the Veteran's active duty service are known because they are specified on his available DD-214.  The dates of his ACDUTRA and INACDUTRA periods of service are not known.  Only one service treatment record references any such periods, and it is unclear as to precisely when each began and ended.  This is of crucial importance.  Service connection basically means that a disability was incurred or aggravated in the line of duty during active naval service.  38 U.S.C.A. §§ 101(16), 1101, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2012).  Active naval service includes active duty, any period of ACTDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACTDUTRA during which an injury resulting in disability was incurred or aggravated or an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurred.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  Thus, service connection may be established for disability due to a disease or injury incurred or aggravated during active duty or ACDUTRA but only for disability due to injury (not disease) incurred or aggravated during INACDUTRA.  Only service department records can establish dates of ACDUTRA and INACDUTRA periods.  Cahall v. Brown, 7 Vet. App. 232 (1994).  Requests accordingly must be made for such records, including personnel records and any other records that may contain useful information, so that a list of these dates can be generated.

Furthermore, in his July 2007 notice of disagreement, the Veteran indicated receiving treatment for his back and heart from VA in Savannah, Georgia.  He noted in an October 2008 statement having been treated in Savannah for 15 years.  The February 2009 statement of the case and the December 2009 supplemental statement of the case (SSOC) last adjudicating this matter reference treatment records concerning him from VA in Charleston, South Carolina.  Treatment from VA, at times extensive, with no location specified was reported by him in his hearing testimony.  He indicated that it began by the early 2000's and was ongoing.  However, no VA treatment records from Savannah or Charleston have been obtained by VA.  The few VA treatment records available, all dated in late 2008 and early 2009, were submitted by the Veteran.  Pertinent VA treatment records plausibly could be expected to be among the evidence before the Board, and thus the Board has constructive notice of their existence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Requests for them therefore must be made, especially since they have been identified as pertinent, with notification to the Veteran if the requests are unsuccessful.

The Veteran's hearing testimony additionally included his report that he is "getting Social Security disability" for his back.  His representative indicated that information from Social Security had been submitted.  Yet the only information available from the Social Security Administration (SSA) concerning the Veteran is a document concerning creation of a password.  Requests for SSA records must be made when, as here, there is a reasonable possibility that they are pertinent.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran further shall be notified if these requests are unsuccessful.

The Veteran's hearing testimony further included his report of having seen civilian Dr. W. regarding his back and seeing a civilian doctor regarding his heart.  He has submitted a few treatment records from Dr. L.W., which are dated from October 1999 to February 2006 and concern both his back and his heart.  They strongly suggest that more relevant treatment records from Dr. L.W. exist.  To date, VA has not requested that the Veteran either submit complete treatment records from Dr. L.W. or provide enough information to identify and locate them as well as authorize their release to VA.  The same is true with respect to treatment records from any private doctor other than Dr. L.W. who has treated or is treating his heart or his back.  Such requests must be made.  If the Veteran provides the information and authorization, an initial request for the records must be made with follow-up requests as well as notification to him if they are unsuccessful as necessary.  

II.  Medical Examination with Medical Opinion

VA must assist by providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  A medical examination and/or medical opinion is necessary when there is (1) evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability, (2) evidence that he suffered an event, injury, or disease in service or manifested a certain disease during its presumptive period, (3) an indication that the current disability or symptoms may be associated with the event, injury, or disease in service, and (4) insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third factor is a low threshold.  McLendon, 20 Vet. App. 79.  For example, it is satisfied by medical evidence that suggests but does not confirm a nexus but and credible lay (non-medical) evidence of continuity of symptomatology.  Id.

While the available VA treatment records document a diagnosis of the symptom low back pain made after the Veteran filed his claim, they also document underlying disabilities to include lumbar strain, osteoarthritis (degenerative arthritis), degenerative disc problems, and disc herniation.  Navy service treatment records reflect an August 1973 diagnosis of blunt trauma to the back following his complaint of low back pain due to falling down a ladder.  They also reflect his repeated subsequent complaints to include back pain with some radiation, for which diagnoses of muscle trauma, lumbosacral strain, low back strain, and eventually functional complaints as well as psychophysiologic or conversion pains were made.  The Veteran testified at the hearing that he has experienced problems such as back pain with radiation continuously after his fall down the ladder.  There is some support for his credibility in this regard.  Navy Reserve service treatment records reveal that he has complained of problems like back pain with radiation as well as denied them.  Further supportive records may be obtained on remand.  Finally, it is unclear as of yet whether the Veteran's current low back disability is due to an injury, such as his fall, incurred or aggravated during any of his service or to a disease incurred or aggravated during his active duty or ACDUTRA service.  Despite the aforementioned, VA has not provided the Veteran with a medical examination or obtained a medical opinion.  Both would be helpful for adjudication.  An examination therefore must be scheduled, and an opinion thereafter must be rendered.

Of note is a February 2006 private treatment record containing the Veteran's complaint of back problems to include pain after a motor vehicle accident (MVA) earlier that month.  Status post MVA with resultant lumbar pain and spasm was diagnosed.  Once VA provides a medical examination or medical opinion with respect to service connection, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical opinion is adequate when, among other things, it is based upon consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The Veteran's MVA therefore must be discussed in his medical opinion.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain the Veteran's service personnel records and any other service department records that may contain useful information regarding the dates of his ACDUTRA and INACDUTRA periods of service from all appropriate sources.  Associate all records received with the Veteran's claims file or "eFolder."  If no records or incomplete records ultimately are received, notify the Veteran pursuant to established procedure.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Create a list of the Veteran's dates of ACDUTRA and INACDUTRA periods of service.  Place a copy of the list in the claims file.

3.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran.  This includes, at a minimum, records from VA facilities in or around Savannah, Georgia, and Charleston, South Carolina, dated from the 1990's to present.  Associate all records received with the Veteran's claims file or "eFolder."  If no records or incomplete records ultimately are received, notify the Veteran pursuant to established procedure.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

4.  Make as many requests as necessary to obtain SSA records, including all determinations and the evidence upon which they were based, regarding the Veteran.  Associate all records received with the Veteran's claims file or "eFolder."  If no records or incomplete records ultimately are received, notify the Veteran pursuant to established procedure.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

5.  Ask the Veteran to submit complete treatment records from Dr. L.W. or provide enough information to identify and locate them along with authorization for their release to VA. Ask the Veteran to do the same for treatment records from any private doctor other than Dr. L.W. who has treated or is treating his back or heart. If the Veteran provides information and authorization, make an initial request for the records-and any follow-up requests as necessary. If no records or incomplete records are received, notify the Veteran pursuant to established procedure. Document the claims file or "eFolder" as appropriate regarding this paragraph.

6.  Then, undertake any additional records development deemed necessary. Also, undertake any other development with respect to the Veteran's heart, including, if necessary, arranging for him to undergo an appropriate VA medical examination complete with medical opinion. Of note in this regard is that the factors for determining that a VA medical examination and/or VA medical opinion is necessary have not been met to date but may be met at some point on remand, especially given the directed records development. [The purpose of any such examination is to determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cardiovascular disorder is due to:  (a) an injury incurred or aggravated (permanently worsened beyond natural progression) during active duty, ACDUTRA, or INACDUTRA service or (b) a disease incurred or aggravated during active duty or ACDUTRA service.]  

7.  Also, after completion of all of the development in the above paragraphs, arrange for the Veteran to undergo an appropriate VA medical examination regarding his low back.  The claims file and pertinent documents in the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall interview the Veteran regarding the onset, frequency, duration, and severity of his low back problems.  All tests, studies, or evaluations deemed necessary shall be performed.  

The examiner shall determine the appropriate diagnosis(es) constituting the Veteran's current low back disability and shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability(ies) is(are) due to:  (a) an injury incurred or aggravated (permanently worsened beyond natural progression) during his active duty, ACDUTRA, or INACDUTRA service or (b) a disease incurred or aggravated during his active duty or ACDUTRA service.  

A clear and complete rationale (explanation), including a discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence, shall be provided for each opinion rendered.  Continuity of symptoms must be discussed.  The Veteran's February 2006 MVA also specifically must be discussed.  If an opinion cannot be provided without resort to mere speculation, a complete and clear rationale for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is because more information is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.  Each of the above actions shall be documented fully in a VA examination report.  A copy of such report shall be placed in the claims file or "eFolder."
8.  Finally, readjudicate the Veteran's entitlement to service connection for a low back disability and for a cardiovascular disorder.  If either benefit sought is not granted, furnish the Veteran and his representative with an SSOC and allow them the requisite time period to respond.  A copy of the SSOC shall be placed in the Veteran's claims file or "eFolder."

No action is required of the Veteran until he is notified by the RO.  However, he is advised that failure to report for any scheduled examination may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2012).  He also is advised that he has the right to submit additional evidence and argument on the issues that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment. The law indeed requires that all matters remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).  

